[Cite as State v. Pope, 2022-Ohio-426.]

                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                          BUTLER COUNTY




 STATE OF OHIO,                                   :

        Appellee,                                 :       CASE NO. CA2021-05-057

                                                  :              OPINION
     - vs -                                                       2/14/2022
                                                  :

 ZACHARY NEHEMIAH POPE,                           :

        Appellant.                                :




       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                          Case No. CR2020-10-1387


Michael T. Gmoser, Butler County Prosecuting Attorney, and Michael Greer, Assistant
Prosecuting Attorney, for appellee.

Michele Temmel, for appellant.



        BYRNE, J.

        {¶1}     Zachary Pope appeals from his sentence for felonious assault in the Butler

County Court of Common Pleas.               For the reasons that follow, we overrule Pope's

constitutional challenge to the Reagan Tokes Law but reverse the sentence and remand

for the limited purpose of providing Pope with certain mandatory statutory notifications.

                               I. Procedural and Factual Background

        {¶2}     In November 2020, a Butler County grand jury indicted Pope for felonious
                                                                        Butler CA2021-05-057

assault and theft. At a subsequent plea hearing, Pope pleaded guilty to felonious assault.

The state dismissed the theft charge.

       {¶3}   At the sentencing hearing, the trial court imposed an indefinite prison term

under the Reagan Tokes Law, R.C. 2967.271, et seq. The indefinite sentence consisted of

a minimum term of three years in prison and a maximum term of four-and-one-half years in

prison. The court notified Pope of the presumption that he would be released from prison

at the end of the minimum term. The trial court also notified Pope that this presumption

was rebuttable by the Ohio Department of Rehabilitation and Corrections ("DRC"), which

could maintain his incarceration through the end of the maximum term.

       {¶4}   Pope appealed, raising two assignments of error.

                                    II. Law and Analysis

       {¶5}   Assignment of Error No. 1:

       {¶6}   DEFENDANT'S INDEFINITE SENTENCE IS UNCONSTITUTIONAL.

       {¶7}   Pope contends that his indefinite sentence is unconstitutional because it

violates his rights to due process of law under the Ohio and United States Constitutions.

However, Pope never raised this issue with the trial court. It is well established that "the

question of the constitutionality of a statute must generally be raised at the first opportunity

and, in a criminal prosecution, this means in the trial court." State v. Awan, 22 Ohio St.3d

120, 122 (1986).     Therefore, by not first raising the issue with the trial court, Pope's

arguments challenging the constitutionality of R.C. 2967.271 are forfeited and will not be

heard for the first time on appeal. State v. Alexander, 12th Dist. Butler No. CA2019-12-204,

2020-Ohio-3838, ¶ 8 (rejecting challenges to the Reagan Tokes Law that were not raised

in trial court proceedings). Accordingly, having forfeited his constitutional challenge to R.C.

2967.271 by not first raising the issue with the trial court, Pope's first assignment of error

lacks merit and is overruled.

                                             -2-
                                                                         Butler CA2021-05-057

       {¶8}   Assignment of Error No. 2:

       {¶9}   MR. POPE'S SENTENCE WAS CONTRARY TO LAW BECAUSE IT DID

NOT COMPLY WITH R.C. §2929.19(B)(2)(c).

       {¶10} Pope argues that his sentence was contrary to law because the trial court

failed to provide him with certain statutorily required notifications.

       {¶11} We review felony sentences pursuant to R.C. 2953.08(G)(2).                State v.

Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, ¶ 1. Pursuant to that statute, an appellate

court does not review the sentencing court's decision for an abuse of discretion. Id. at ¶ 10.

Rather, R.C. 2953.08(G)(2) permits an appellate court to modify or vacate a sentence only

if the appellate court finds by clear and convincing evidence that the record does not support

the trial court's findings under certain listed statutes (specifically, R.C. 2929.13[B] or [D],

R.C. 2929.14[B][2][e] or [C][4], or R.C. 2929.20[I]), or that the sentence is otherwise contrary

to law. Id. at ¶ 1.

       {¶12} Pope points to R.C. 2929.19(B)(2), which requires sentencing courts to

provide certain notifications when sentencing a defendant to an indefinite prison term under

the Reagan Tokes Law. Specifically, the statute provides that,

              if the sentencing court determines at the sentencing hearing that
              a prison term is necessary or required, the court shall do all of
              the following:

              ***

              (c) If the prison term is a non-life felony indefinite prison term,
              notify the offender of all of the following:

                  (i) That it is rebuttably presumed that the offender will be
                      released from service of the sentence on the expiration
                      of the minimum prison term imposed as part of the
                      sentence or on the offender's presumptive earned early
                      release date, as defined in section 2967.271 of the
                      Revised Code, whichever is earlier;



                                              -3-
                                                                             Butler CA2021-05-057

                  (ii) That the department of rehabilitation and correction may
                       rebut the presumption described in division (B)(2)(c)(i) of
                       this section if, at a hearing held under section 2967.271
                       of the Revised Code, the department makes specified
                       determinations regarding the offender's conduct while
                       confined, the offender's rehabilitation, the offender's
                       threat to society, the offender's restrictive housing, if any,
                       while confined, and the offender's security classification;

                  (iii) That if, as described in division (B)(2)(c)(ii) of this section,
                        the department at the hearing makes the specified
                        determinations and rebuts the presumption, the
                        department may maintain the offender's incarceration
                        after the expiration of that minimum term or after that
                        presumptive earned early release date for the length of
                        time the department determines to be reasonable,
                        subject to the limitation specified in section 2967.271 of
                        the Revised Code;

                  (iv) That the department may make the specified
                       determinations and maintain the offender's incarceration
                       under the provisions described in divisions (B)(2)(c)(i)
                       and (ii) of this section more than one time, subject to the
                       limitation specified in section 2967.271 of the Revised
                       Code;

                  (v) That if the offender has not been released prior to the
                      expiration of the offender's maximum prison term
                      imposed as part of the sentence, the offender must be
                      released upon the expiration of that term.

(Emphasis added.) Pope argues that the trial court failed to notify him that DRC must make

certain determinations in order to maintain his incarceration beyond the minimum term (as

referenced in R.C. 2929.19[B][2][c][ii] and [iii]), that he was entitled to a hearing prior to the

DRC maintaining his incarceration beyond the minimum term (as referenced in R.C.

2929.19[B][2][c][ii] and [iii]), and that the DRC had the ability to make the specific

determinations extending his incarceration more than once (as referenced in R.C.

2929.19[B][2][c][iv]).

       {¶13} We have had several opportunities to analyze the extent to which trial courts


                                                -4-
                                                                      Butler CA2021-05-057

must comply with the R.C. 2929.19(B)(2)(c) notification requirements. In State v. Hodgkin,

12th Dist. Warren No. CA2020-08-048, 2021-Ohio-1353, we held that "[b]y indicating that

the sentencing court 'shall do all of the following' and 'notify the offender of all of the

following,' the legislature clearly placed a mandatory duty upon the trial court rather than

granting it discretion." (Emphasis added.) Id. at ¶ 24. "Thus, when sentencing an offender

to a non-life felony indefinite prison term under the Reagan Tokes Law, a trial court must

advise the offender of the five notifications set forth in R.C. 2929.19(B)(2)(c) at the

sentencing hearing to fulfill the requirements of the statute." Id.

       {¶14} In Hodgkin, the trial court failed to advise the defendant of any of the R.C.

2929.19(B)(2)(c) notifications at the sentencing hearing.       However, the trial court had

previously provided a summary of the notifications at the plea hearing, when it stated as

follows:

              There's a presumption of release at the end of your minimum
              term which is not determined at this point. But whatever the
              minimum term is, the maximum would be no more than twelve.
              * * * There is a presumption that you will be released at the end
              of the minimum term. And that presumption can be overcome
              by the Department of Corrections if they can show that you have
              not behaved yourself appropriately[.] * * * But it's that you
              haven't complied with what you need to do as far as
              rehabilitation in prison. * * * [T]he Department of Corrections
              may reduce his minimum prison sentence between five percent
              and 15 percent for exceptional conduct. * * * That means * * * if
              you have very good conduct, then they can drop your sentence
              by as much as 15 percent. Drop the amount of time you serve.
              There's no guarantee that a request will be granted, but they
              can do that. If they recommend early release, then there's a
              rebuttable presumption for the Court to grant that request.

Id. at ¶ 3.

       {¶15} We held that the failure to provide any of the R.C. 2929.19(B)(2)(c)

notifications at the sentencing hearing constituted a failure to comply with the statue, which

required reversing and remanding so that the trial court could provide the required


                                             -5-
                                                                         Butler CA2021-05-057

notifications. Id. at ¶ 24, 25. We also noted that the summary of the R.C. 2929.19(B)(2)(c)

notifications provided by the court at the plea hearing did not provide all of the required

notifications. Id. at ¶ 24, fn. 3.

       {¶16} While Hodgkins involved the complete failure to make any of the R.C.

2929.19(B)(2)(c) notifications at a sentencing hearing, we have also reversed and

remanded for the purpose of providing the R.C. 2929.19(B)(2)(c) notifications in cases

where the trial court provided some but not all of the required R.C. 2929.19(B)(2)(c)

notifications at the sentencing hearing. For example, in State v. Brown Suber, 12th Dist.

Butler No. CA2020-09-099, 2021-Ohio-2291, the trial court provided some of the required

notifications but failed to notify the defendant that:

               (1) the DRC must hold a hearing to rebut the presumption that
               appellant would be released after serving his mandatory
               minimum sentence of 10 years; (2) the DRC could maintain his
               incarceration after the expiration of the minimum term for the
               length the DRC determines is reasonable, subject to his
               maximum penalty of 15 years; and (3) the DRC could maintain
               appellant's incarceration more than one time.

Id. at ¶ 17. For this reason, we reversed and remanded for the trial court to provide the

required notifications. Id. at ¶ 18.

       {¶17} In Brown Suber we cited Hodgkins in stating that a trial court must advise a

defendant of "all" of the "five notifications set forth in R.C. 2929.19(B)(2)(c) at the sentencing

hearing to fulfill the requirements of the statute." Id. at ¶ 16. We further explained that "[t]he

failure to advise the defendant of any of the five notifications constitutes error and a remand

for the limited purpose of permitting the sentencing court to provide the mandatory

notifications required by R.C. 2929.19(B)(2)(c) is necessary." (Emphasis added.) Id., citing

State v. Paul, 12th Dist. Clinton No. CA2020-08-010, 2021-Ohio-1628, ¶ 22-23.

       {¶18} Likewise, in State v. Roberson, 12th Dist. Warren No. CA2021-01-003, 2021-

Ohio-3705, the trial court notified the defendant about "the presumption of release upon the

                                              -6-
                                                                        Butler CA2021-05-057

completion of appellant's nine-year minimum term" and that "the DRC could rebut that

presumption" and hold the defendant up to the maximum term, but we reversed and

remanded because the trial court failed to notify the defendant of other required

notifications. Id. at ¶ 48-49. Specifically, we noted that the trial court failed to notify the

defendant that:

               the DRC must hold a hearing to rebut the presumption that he
               would be released after serving a minimum nine-year term; (2)
               the DRC may make specified determinations regarding his
               conduct while confined, his rehabilitation, his threat to society,
               his restrictive housing, if any, while confined, and his security
               classification in rebutting the presumption; (3) the DRC can
               maintain appellant's incarceration after the expiration of the
               minimum term for the length the DRC determines is reasonable,
               subject to his maximum penalty of 12 years; and (4) the DRC
               could maintain appellant's incarceration more than one time.

Id. at ¶ 48.

       {¶19} Finally, in State v. Lee, 12th Dist. Warren No. CA2021-05-047, 2022-Ohio-

248, we reversed and remanded because the trial court gave most of the required

notifications but failed to notify the defendant that:

               the DRC must hold a hearing to rebut the presumption that he
               would be released after serving a minimum four-year term and
               that the DRC could make specified determinations regarding his
               conduct while confined, his rehabilitation, his threat to society,
               his restrictive housing, if any, while confined, and his security
               classification in rebutting the presumption.

Id. at ¶ 30.

       {¶20} We now return to the case before us. Here, the trial court gave the following

relevant admonition at the sentencing hearing:

               I want to advise you of certain things required by the statute. I'm
               going to give you these advisements in the language of the
               statute. If there's any questions about these advisements, I'll be
               glad to try to restate them.

               You're advised that there is a presumption of your release at the
               end of the minimum term, that the presumption is rebuttable by

                                              -7-
                                                                       Butler CA2021-05-057

              the Department of Corrections, that the Department of
              Corrections has the authority to maintain incarceration through
              the end of the maximum term which is 4 1/2 years. Remember
              the minimum term is three years.

              If the presumption of release is rebutted, the general grounds or
              criteria for the DRC to rebut the presumption is your failure to
              follow the rules that guide your conduct within the prison system.

              No matter what, you will have to be released at the expiration of
              the maximum term.

       {¶21} "While the trial court is not required to recite the statutory language verbatim

in providing the notifications to the defendant at sentencing, the record must nonetheless

reflect that each of the necessary notifications were provided." Brown Suber, 2021-Ohio-

2291, at ¶ 17. Accord Roberson, 2021-Ohio-3705 at ¶ 48; Lee, 2022-Ohio-248 at ¶ 30. As

discussed above, the statute imposes a mandatory duty to provide the defendant with all

five R.C. 2929.19(B)(2)(c) notifications. Here, the court's summary did not provide Pope

with all the required statutory notifications.

       {¶22} Specifically, the trial court did not notify Pope of the hearing described in R.C.

2929.19(B)(2)(c)(ii) and (iii). The court also did not notify Pope of the requirement that the

DRC make specific determinations at that hearing concerning the offender's conduct while

confined, the offender's rehabilitation, the offender's threat to society, the offender's

restrictive housing, and the offender's security classification, as referenced in R.C.

2929.19(B)(2)(c)(ii). Finally, the court did not notify Pope of the DRC's ability to maintain

his incarceration more than one time, as referenced in R.C. 2929.19(B)(2)(c)(iv).           As

described above, in other cases when these specific notifications were not provided at the

sentencing hearing we have reversed and remanded so that the trial court could provide all

of the required notifications. Likewise, the court's attempt here to summarize the statutory

notifications failed to comply with the statute. See Hodgkin, 2021-Ohio-1353 at ¶ 24; Brown

Suber at ¶ 17; Roberson at ¶ 48; Lee at ¶ 30.

                                                 -8-
                                                                      Butler CA2021-05-057

       {¶23} As such, Pope's sentence must be reversed, and this matter is remanded for

the sole purpose of providing Pope with the required notifications as set forth in R.C.

2929.19(B)(2)(c). However, we emphasize that our reversal and remand are only for the

purpose of complying with the foregoing statute and in no way affect the validity of the

underlying conviction or any other aspect of the sentence imposed by the trial court. In other

words, Pope is not entitled to be sentenced anew and the matter is remanded to the trial

court for the sole and limited purpose of providing the mandatory notifications of R.C.

2929.19(B)(2)(c).

                                      III. Conclusion

       {¶24} Pope failed to challenge his indefinite sentence under the Reagan Tokes Law

and has forfeited that argument. However, the court's R.C. 2929.19(B)(2)(c) notifications

failed to comply with the statute. The matter is remanded for purposes of providing the

proper R.C. 2929.19(B)(2)(c) notifications.

       {¶25} Judgment reversed and remanded.


       S. POWELL, P.J., and HENDRICKSON, J., concur.




                                              -9-